UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7220



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RANDY NESBITT,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-96-44-A, CA-98-476-AM)


Submitted:   December 17, 1998            Decided:   January 7, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randy Nesbitt, Appellant Pro Se. Charles Philip Rosenberg, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randy Nesbitt seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See United States v. Nesbitt, Nos. CR-96-44-A;

CA-98-476-AM (E.D. Va. May 7, 1998).   We deny Nesbitt’s “motion to

borrow transcripts and exhibits” and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2